UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 12-2124


In re:   DON BOYD,


                Petitioner.




                 On Petition for Writ of Mandamus.
                         (3:12-cv-00334-JFA)


Submitted:   December 20, 2012              Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Don Boyd, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Don Boyd petitions for a writ of mandamus, asking that

this court compel the district judge and magistrate judge to

recuse       themselves       from    his     civil        action     against       several

Defendants.       Boyd has also moved to proceed in forma pauperis.

We conclude that Boyd is not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in    extraordinary      circumstances.             Kerr     v.    United    States

Dist.    Court,       426    U.S.     394,   402     (1976);        United    States       v.

Moussaoui,      333    F.3d    509,    516-17       (4th    Cir.     2003).     Further,

mandamus      relief    is    available      only    when    the     petitioner      has    a

clear right to the relief sought.                   In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                          Mandamus may not be

used as a substitute for appeal.                    In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).                     Boyd has not established

that he is entitled to mandamus relief.

              Accordingly, although we grant Boyd’s application to

proceed in forma pauperis, we deny the mandamus petition.                                  We

dispense      with     oral    argument       because        the     facts    and    legal

contentions      are    adequately      presented      in     the    materials       before

this court and argument would not aid the decisional process.



                                                                          PETITION DENIED



                                             2